Title: From John Adams to Mercy Otis Warren, 14 February 1791
From: Adams, John
To: Warren, Mercy Otis



Madam.
Philadelphia Feby 14th 1791

By the last post I received your letter of January 17: and was as much surprised at the information that my last letter to you arrived unsealed, as you could be at the receipt of it, in that unguarded condition. It was most certainly no intention of mine, that it should have gone unsealed, nor can I account for the fact  The only conjectures that I can form are that the person  who copied it into my letter book, either inadvertently sent it or suffered a servant to take it off the table to the post office, without putting a wafer into it, according to his usual practise.
The other copies of the poems, which I mentioned appear to have been sent by a bookseller, who has since sent in his account as for the copies we subscribe for A poem under the title of the “Virtues of nature”, attributed to  Mrs Morton: is now circulating here and meets with much applause. The fine arts appear to be growing in this country at least as fast as    science, agriulture, commerce and manufactures. Yet I think there are scarcely so many readers as before    the Revolution—With usual regards to Genl Warren /  I am /  Madame yours &c

JA